Citation Nr: 1628238	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-36 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Jonathan Bruce, Attorney


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied entitlement to a TDIU.  

In December 2013, the Board remanded the claim in order to obtain outstanding VA treatment records and to afford the Veteran a contemporaneous VA examination to assess the severity of his service-connected psychiatric disorder.  This development has been accomplished and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).       


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's service-connected psychiatric disorder does not preclude him from securing and maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to TDIU because his service-connected psychiatric disorder prevents him from obtaining and maintaining substantially gainful employment.  See May 2009 VA Form 21-8940; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Service connection is in effect only for schizophrenia, schizo-affective type.  He is currently assigned a 50 percent rating.  Thus, he does not satisfy the percentage criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a), as he does not have one service-connected disability rated at 60 percent or more or, two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  38 C.F.R. § 4.16(a).

Even though the percentage requirements of 38 C.F.R. § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability(ies), the case may be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

Here, the RO did not refer this particular case for extra-schedular consideration, nor does the Board find that such referral is warranted. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.
   
In his May 2009 application for a TDIU, the Veteran asserts that the last time he worked on a full-time basis was in 1970, when he separated from the military, and that his service-connected psychiatric disorder prevents him from securing or following substantially gainful employment.  He further states that he was self-employed and that he worked as a mechanic for approximately twenty hours per week until January 2009.  See June 2009 statement.  He contends that this has been marginal employment and that his psychiatric symptoms, to include inability to focus, irritability, impaired memory, and decreased ability to work with other individuals impact his employability.  See August 2010 VA Form 9.         

VA treatment records reveal that he continued to work on a part-time basis during the appeal period.  See April 2009, July 2009, November 2009, and April 2010 VA treatment records.  VA treatment records also show that he has a tremor of the upper extremity, hypertension, alcohol dependence, and psychiatric symptoms.  See November 2011 VA treatment record.  It was noted that the Veteran has difficulty expressing his opinion during individual conversations and in group settings due to anxiety.  See November 2011 VA treatment record.  It was also noted that he generally had coherent and logical thought process and intact memory, although his judgment was fair and his insight ranged from poor to fair.  See July 2009 and March 2011 VA treatment records.        

The Veteran was afforded a VA examination in January 2015.  The examiner noted that the Veteran was in contact with reality, that there was no evidence of psychomotor retardation or agitation, and that his speech was clear and goal directed.  Although he had some memory difficulties, his cognitive functions were otherwise preserved.  His symptoms included anxiety, chronic sleep impairment, and disturbances in mood and motivation.  After examining the Veteran and reviewing the claims file, including the Veteran's statements and his VA mental health treatment records, the examiner opined that the Veteran had occupational and social impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that he was generally functioning satisfactorily.  

The Board acknowledges the Veteran's contentions that he cannot maintain substantially gainful employment due to his service-connected psychiatric disorder and that his part-time work was impacted by his psychiatric symptoms.  See September 2009 Notice of Disagreement and August 2010 VA Form 9.  The evidence of record shows that he has a high school education, experience as a mechanic, and that he has worked as a mechanic on a part-time basis during the appeal period.  

Although he has not worked as a mechanic on a full-time basis during the appeal period, the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not sufficient.  Van Hoose, supra.  Even though he contends that his psychiatric symptoms prevent his ability to work more than on a part-time basis, the medical evidence of record does not support this contention.  Here, the January 2015 VA examiner opined that although the Veteran has anxiety and disturbances in motivation and mood, his psychiatric symptoms only result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Although the question of whether a veteran is unable to secure or follow a substantially gainful occupation is a factual rather than a medical question, the Board finds the examination report to be highly probative in identifying the severity of his psychiatric symptoms and the impact of his psychiatric symptoms on his ability to secure and maintain gainful employment.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In this regard, the Board finds the opinion to be probative and persuasive evidence against the claim of a TDIU because it was based on a review of the claims file, interview of the Veteran, and a thorough examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).  Thus, while the Board recognizes the Veteran's reports that he is unemployable due solely to his service-connected psychiatric disability, the Board finds his contentions to be outweighed by the medical opinion of record.    
  
The Board acknowledges that the VA treatment records highlight the Veteran's anxiety symptoms and that he has difficulty interacting with other individuals in a group setting.  Although this may limit his employability in certain fields, it has not been shown that the severity of the Veteran's psychiatric symptoms, alone, prevent his ability to obtain or maintain substantially gainful employment in general.  Thus, even though the Veteran has not had full-time employment during the appeal period, it has not been shown that this is solely due to the severity of his service-connected psychiatric disorder.    
  
Accordingly, the Board must conclude that the preponderance of the evidence does not show that he is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected psychiatric disorder.  Thus, the Board does not find that referral for extraschedular consideration is warranted.  38 C.F.R. § 4.16(b).

As the Veteran fails to meet the criteria for a TDIU under either 38 C.F.R. § 4.16(a) or §4.16(b), the Board finds that the preponderance of the evidence is against the claim.  Thus, entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


